      Case 1:19-cv-00192-CCC-CA Document 20 Filed 12/28/20 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES M. SHAFFER,                        :   CIVIL ACTION NO. 1:19-CV-192
                                           :
                    Petitioner             :   (Judge Conner)
                                           :
             v.                            :
                                           :
SUPERINTENDENT LAWRENCE                    :
MAHALLY, et al.,                           :
                                           :
                    Respondents            :

                                  MEMORANDUM

      Petitioner Charles M. Shaffer (“Shaffer”) filed the instant petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254 challenging a judgment and conviction

imposed in the Court of Common Pleas of Lycoming County, Pennsylvania. (Doc.

1). For the reasons discussed below, the court will dismiss the petition as untimely.

I.    Background

      On September 12, 2012, Shaffer was charged with attempted rape,

attempted involuntary deviate sexual intercourse, and indecent assault. (Doc. 17-1,

at 1-7, Criminal Complaint; see also Commonwealth v. Shaffer, https://ujsportal.

pacourts.us, electronic docket number CP-41-CR-0001686-2012). Following a jury

trial, Shaffer was found guilty on all counts. (Doc. 17-1, at 10, Order). On November

14, 2013, Shaffer was sentenced to an aggregate term of imprisonment of ten (10) to

twenty (20) years. (Doc. 17-1, at 11-14, Sentencing Order). Shaffer did not file a

direct appeal.

      On November 6, 2014, Shaffer filed a counseled petition for post-conviction

collateral relief pursuant to the Post Conviction Relief Act (“PCRA”), 42 P A. CONS.
      Case 1:19-cv-00192-CCC-CA Document 20 Filed 12/28/20 Page 2 of 8




STAT. §§ 9541-46. (Doc. 17-1, at 15-19, PCRA Petition). Counsel subsequently filed

an amended petition. (Doc. 17-1, at 20-25, Amended PCRA Petition). On June 5,

2015, the PCRA court dismissed the petition. (Doc. 17-1, at 26-36). Shaffer filed an

appeal to the Pennsylvania Superior Court. On March 21, 2016, the Superior Court

affirmed the PCRA court’s dismissal of the petition. Commonwealth v. Shaffer,

2016 WL 1098874 (Pa. Super. March 21, 2016). Shaffer did not file a petition for

allowance of appeal with the Pennsylvania Supreme Court.

      On March 21, 2017, Shaffer filed a second PCRA petition. (Doc. 17-2, at 1-30,

PCRA Petition). On September 1, 2017, the PCRA court dismissed the petition as

untimely. (Doc. 17-2, at 31-37). Shaffer filed an appeal to the Pennsylvania

Superior Court. On May 14, 2018, the Superior Court affirmed the dismissal of the

petition as untimely and found that none of the exceptions to the timeliness

requirement applied. Commonwealth v. Shaffer, 2018 WL 2188930 (Pa. Super. May

14, 2018). Shaffer did not file a petition for allowance of appeal with the

Pennsylvania Supreme Court.

      On January 29, 2019, Shaffer filed the instant federal habeas petition. (Doc.

1). Respondents subsequently filed a response seeking dismissal of the petition as

untimely. (Doc. 17). Shaffer did not file a traverse. Accordingly, this matter is ripe

for disposition.

II.   Discussion

      The court shall “entertain an application for a writ of habeas corpus in behalf

of a person in custody pursuant to the judgment of a State court only on the ground

that he is in custody in violation of the Constitution or laws or treaties of the United
                                           2
      Case 1:19-cv-00192-CCC-CA Document 20 Filed 12/28/20 Page 3 of 8




States.” 28 U.S.C. § 2254(a). A petition filed under § 2254 must be timely filed

under the stringent standards set forth in the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), Pub.L. No. 104-132, 110 Stat. 1214 (Apr. 24, 1996).

See 28 U.S.C. § 2244(d)(1). Specifically, a state prisoner requesting habeas corpus

relief pursuant to § 2254 must adhere to a statute of limitations that provides, in

relevant part, as follows:

      (1) A 1-year period of limitation shall apply to an application for a writ
      of habeas corpus by a person in custody pursuant to the judgment of a
      State court. The limitation period shall run from the latest of -

             (A) the date on which the judgment became final by the
             conclusion of direct review or the expiration of the time for
             seeking such review;
      ...

      (2) The time during which a properly filed application for State post-
      conviction or other collateral review with respect to the pertinent
      judgment or claim is pending shall not be counted toward any period of
      limitation under this subsection.

28 U.S.C. § 2244(d)(1)-(2); see Jones v. Morton, 195 F.3d 153, 157 (3d Cir. 1999).

Thus, under the plain terms of § 2244(d)(1)(A), a state court criminal judgment does

not become final until appeals have been exhausted or the time for appeal has

expired. See Nara v. Frank, 264 F.3d 310, 314 (3d Cir. 2001).

      Shaffer was sentenced on November 14, 2013. No direct appeal was filed.

Shaffer’s time for pursuing a direct appeal expired on December 16, 2013, at which

time his judgment became final. See Nara, 264 F.3d at 314; 28 U.S.C. §

2244(d)(1)(A). The one-year period for the statute of limitations commenced

running as of that date. Hence, the federal petition, which was filed on January 29,

2019, is patently untimely. However, the court’s analysis does not end here;
                                           3
      Case 1:19-cv-00192-CCC-CA Document 20 Filed 12/28/20 Page 4 of 8




consideration of statutory and equitable tolling, and the actual innocence exception,

must be undertaken.

       A.     Statutory Tolling

       Section 2244(d)(2) tolls the one-year statute of limitations with respect to the

“time during which a properly filed application for State post-conviction or other

collateral review with respect to the pertinent judgment or claim is pending.” 28

U.S.C. § 2244(d)(2). The statute of limitations began running on December 16, 2013

and, absent any tolling, would expire on December 16, 2014. However, pursuant to

28 U.S.C. § 2244(d)(2), when Shaffer filed his first PCRA petition on November 6,

2014, the AEDPA’s filing period was statutorily tolled, with forty (40) days of the

one-year filing period remaining. The statute remained tolled until April 20, 2016,

after the expiration of the thirty-day time period to file a petition for allowance of

appeal with the Pennsylvania Supreme Court. The forty (40) days remaining in

which to file his federal petition expired on May 30, 2016.

       Approximately ten (10) months later, on March 21, 2017, Shaffer filed a

second PCRA petition, which the state courts found to be untimely. An untimely

PCRA petition is not “properly filed” and, therefore, does not toll the statute of

limitations. See Pace v. Diguglielmo, 544 U.S. 408, 417 (2005) (holding that

“[b]ecause the state court rejected petitioner’s PCRA petition as untimely, it was

not ‘properly filed,’ and he is not entitled to statutory tolling under § 2254(d)(2).”).

See also Merritt v. Blaine, 326 F.3d 157, 167-68 (3d Cir. 2003). Consequently, the

AEDPA statute of limitations is not subject to further statutory tolling. As a result,

absent equitable tolling or the applicability of the actual innocence exception,
                                             4
      Case 1:19-cv-00192-CCC-CA Document 20 Filed 12/28/20 Page 5 of 8




Shaffer’s federal habeas petition filed on January 29, 2019, is approximately thirty-

two (32) months late.

      B.     Equitable Tolling

      Equitable tolling of the limitations period is to be used sparingly and only in

“extraordinary” and “rare” circumstances. See Satterfield v. Johnson, 434 F.3d 185,

195 (3d Cir. 2006); LaCava v. Kyler, 398 F.3d 271, 274-75 (3d Cir. 2005). It is only in

situations “when the principle of equity would make the rigid application of a

limitation period unfair” that the doctrine of equitable tolling is to be applied. See

Merritt, 326 F.3d at 168. Generally, a litigant seeking equitable tolling must

establish the following two elements: “(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way.” Pace,

544 U.S. at 418.

      With respect to the diligent pursuit of rights, petitioner must demonstrate

that he or she exercised reasonable diligence in investigating and bringing the

claims. See Robinson v. Johnson, 313 F.3d 128, 142 (3d Cir. 2002). Mere excusable

neglect is not sufficient. See LaCava, 398 F.3d at 276. Moreover, “the party seeking

equitable tolling must have acted with reasonable diligence throughout the period

he seeks to toll.” Warren v. Garvin, 219 F.3d 111, 113 (2d Cir. 2000) (quoting Smith

v. McGinnis, 208 F.3d 13, 17 (2d Cir. 2000)).

      Extraordinary circumstances have been found where (1) the respondent has

actively misled the petitioner, (2) the petitioner has in some extraordinary way been

prevented from asserting his rights, (3) the petitioner has timely asserted his rights

mistakenly in the wrong forum, or (4) the court has misled a party regarding the
                                            5
      Case 1:19-cv-00192-CCC-CA Document 20 Filed 12/28/20 Page 6 of 8




steps that the party needs to take to preserve a claim. See Jones, 195 F.3d at 159;

Brinson v. Vaughn, 398 F.3d 225, 230 (3d Cir. 2005).

      Shaffer presents no evidence to account for the delay in seeking relief in

federal court. (See Doc. 1). Nor does he indicate that extraordinary circumstances

obstructed his pursuit of post-conviction relief. Therefore, equitable tolling of the

AEDPA statute of limitations is not warranted in this case.

      C.     Actual Innocence Claim

      A claim of actual innocence may serve as both an exception to procedural

default and as an equitable exception to the statute of limitations. See McQuiggin v.

Perkins, 569 U.S. 383, 391-92 (2013); Hubbard v. Pinchak, 378 F.3d 333, 338 (3d Cir.

2004). In McQuiggin, the Supreme Court reaffirmed that there is an “equitable

exception” to the statute of limitations applicable to habeas claims, but “only when

the petitioner presents new evidence that ‘shows it is more likely than not that no

reasonable juror would have convicted the petitioner.’” Gore v. Crews, 720 F.3d

811, 817 (11th Cir. 2013) (quoting McQuiggin, 569 U.S. at 395). Thus, actual

innocence, if proved, serves as a gateway through which a petitioner may pass

when faced with procedural impediments such as the expiration of the statute of

limitations. McQuiggin, 569 U.S. at 386. The Supreme Court emphasized, however,

the demanding nature of the test for permitting the gateway to open: “The gateway

should open only when a petition presents ‘evidence of innocence so strong that a

court cannot have confidence in the outcome of the trial unless the court is also

satisfied that the trial was free of nonharmless constitutional error.’” McQuiggin,

569 U.S. at 401 (quoting Schlup v. Delo, 513 U.S. 298, 316 (1995)). For the actual
                                           6
       Case 1:19-cv-00192-CCC-CA Document 20 Filed 12/28/20 Page 7 of 8




innocence exception to apply, a petitioner must “support his allegations of

constitutional error with new reliable evidence -- whether it be exculpatory

scientific evidence, trustworthy eyewitness accounts, or critical physical evidence --

that was not presented at trial.” Schlup, 513 U.S. at 324. The limited nature of this

exception is underscored by the Court’s explicit observation that “tenable actual-

innocence gateway pleas are rare.” McQuiggin, 569 U.S. at 386.

       Here, Shaffer does not assert actual innocence to escape the time bar and his

claims cannot be construed as asserting actual innocence. As such, Shaffer cannot

overcome the time-bar based on the actual innocence exception.

III.   Certificate of Appealability

       Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a

certificate of appealability (“COA”), an appeal may not be taken from a final order

in a proceeding under 28 U.S.C. § 2254. A COA may issue only if the applicant has

made a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of

reason could disagree with the district court’s resolution of his constitutional claims

or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322 (2003).

“When the district court denies a habeas petition on procedural grounds without




                                           7
       Case 1:19-cv-00192-CCC-CA Document 20 Filed 12/28/20 Page 8 of 8




reaching the prisoner’s underlying constitutional claim, a COA should issue when

the prisoner shows, at least, that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional right and that jurists

of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, jurists of

reason would not find the disposition of this case debatable. Accordingly, a COA

will not issue.

IV.    Conclusion

       The court will deny Shaffer’s application (Doc. 1) for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 as untimely. An appropriate order shall issue.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania

Dated:        December 28, 2020
